Citation Nr: 0118875	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to March 
1980.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In September 1980, the RO denied entitlement to service 
connection for a nervous condition on the basis that the 
evidence then of record did not establish that the veteran 
had been diagnosed with a psychiatric disability.  In March 
1986, service connection was similarly denied for a post-
traumatic stress disorder.  This denial was confirmed in 
December 1997.  Notwithstanding, the veteran now claims 
entitlement to service connection for dysthymic disorder and 
panic attacks.  This forms the basis of a new claim.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(concluding that a claim based on diagnosis of new mental 
disorder is a new claim).


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran testified before the undersigned member of the 
Board in April 2001 that he was treated for a psychiatric 
condition within a year after his discharge from active 
service.  Shortly after this, he was hospitalized for 
attempted suicide.  The Board notes that the medical evidence 
establishes that the veteran has been found to exhibit 
symptoms of depression, especially suicidal thoughts, and 
that he has been diagnosed with major depression, dysthymic 
disorder, and panic disorder.  The veteran's report of 
medical history and examination at discharge, dated in March 
1980, reflects that the veteran was diagnosed with general 
depression.  The Board finds it would be helpful to afford 
the veteran a VA examination to determine the nature and 
etiology of his currently diagnosed psychiatric disabilities.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for psychiatric 
problems.  The RO should also request the 
appellant to authorize release of private 
medical records to VA.  The RO should 
request that all identified health care 
providers furnish eligible copies of all 
medical records of treatment accorded the 
veteran for his psychiatric disabilities.  
In particular, the RO should obtain any 
and all records, including mental hygiene 
records, of treatment accorded the 
veteran for his psychiatric disabilities 
since his discharge from active service 
in March 1980 from the following sources:

? Ed Morales, Jeannie McCourtney, and 
Marian Wynn of San Francisco, 
California; 
? the State Rehabilitation Center, 
Department of Rehabilitation, State of 
California and Harriet Street Center, 
Department of Public Health, in San 
Francisco, California; 
? the Pride Center, 18th Street Services; 
? the Center for Special Problems; 
? Acceptance House; 
? Tenderloin Community Mental Health 
Clinic; 
? San Francisco General Hospital; 
? Bayview Hunters Point Foundation;
? Kaiser Hospital, in San Francisco, 
California; and 
? the VA Medical Centers in San 
Francisco, California.

2.  The RO should request the veteran to 
provide specific information about his 
psychiatric hospitalizations during 
active service, including the names of 
the hospitals and the dates of 
hospitalization.  For example, the 
veteran has stated he was treated while 
in San Diego, California, but the dates 
of any such treatment or hospitalization 
cannot be found in the record.

3.  The RO should obtain any and all 
service medical records, to include any 
and all mental hygiene records filed 
under the veteran's identification 
numbers.  In pertinent part, the RO 
should request mental hygiene records 
filed under the veteran's identification 
numbers for psychiatric treatment and/or 
hospitalization while stationed 

? on board the USS Enterprise 
(approximate time period from August 
1972 to October 1973, and from 
February 1974 to October 1975 with 
approximate date of treatment March 
1974); 
? at Naval Air Station Jacksonville, 
Florida (approximate time period from 
October 1975 to December 1975); 
? at Keflavik, Iceland (approximate time 
period from December 1975 to January 
1978); 
? at Naval Station Mayport, Florida 
(approximate time period from January 
1978 to September 1979); and 
? at Naval Air Station Millington, 
Tennessee (approximate date of 
admission for treatment September 
1978).

4.  The veteran should be scheduled for 
an examination to determine the nature 
and etiology of his psychiatric 
disability.  After reviewing the records 
and examining the veteran, the examiner 
should identify all psychiatric pathology 
and express an opinion as to the etiology 
and date of onset of any psychiatric 
disability that is present.  The examiner 
should state whether it is as likely as 
not that any currently diagnosed 
psychiatric disability began during the 
veteran's military service or is related 
to any incident of such service.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination without 
good cause may include denial of his claim.  38 C.F.R. 
§ 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



